                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LILLIE RICHARDSON,
                                   7                                                       Case No. 18-cv-02962-DMR
                                                       Plaintiff,
                                   8
                                                v.                                         ORDER TO SHOW CAUSE WHY
                                   9                                                       MOTION TO DISMISS AND MOTION
                                        KINSALE INSURANCE COMPANY,                         FOR SUMMARY JUDGMENT SHOULD
                                  10                                                       NOT BE DENIED AS UNTIMELY
                                                       Defendant.
                                  11                                                       Re: Dkt. Nos. 45, 47

                                  12          On December 26, 2018, the parties submitted a proposed briefing schedule for dispositive
Northern District of California
 United States District Court




                                  13   motions on the issue of the duty to defend, which the court entered as an order on January 2, 2019.

                                  14   [Docket Nos. 34, 35.] Pursuant to the order, the deadline for each of the parties to file motions for

                                  15   summary judgment or partial summary judgment as to that issue was April 8, 2019. [See Docket

                                  16   No. 35.] Additionally, the last day to file dispositive motions was April 8, 2019. [Docket No. 33.]

                                  17   Instead of complying with the court-ordered briefing schedule, Defendant Kinsale Insurance

                                  18   Company filed a motion to dismiss the complaint on April 16, 2019 and a motion for summary

                                  19   judgment on April 22, 2019. It also noticed its motion for summary judgment for hearing on less

                                  20   than 35 days notice in violation of Local Rule 7-2(a). Accordingly, the court orders Defendant to

                                  21   respond by April 29, 2019 and show cause why its motions to dismiss and for summary judgment

                                                                                                               ISTRIC
                                                                                                           ES D
                                  22   should not be denied as untimely.
                                                                                                          T          TC
                                  23          IT IS SO ORDERED.                                         TA
                                                                                                                              O
                                                                                                    S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT




                                  24   Dated: April 24, 2019
                                                                                                                         ERED
                                                                                                           O ORD
                                                                                              UNIT




                                                                                                   IT IS S
                                                                                        ______________________________________
                                  25
                                                                                                     Donna M. Ryu
                                                                                                                                      R NIA




                                  26                                                              United States Magistrate Judge
                                                                                                                         M. Ryu
                                                                                               NO




                                                                                                                onna
                                                                                                        Judge D
                                                                                                                                      FO




                                  27
                                                                                                RT




                                                                                                                                  LI




                                  28                                                                   ER
                                                                                                  H




                                                                                                                              A




                                                                                                            N                     C
                                                                                                                              F
                                                                                                                D IS T IC T O
                                                                                                                      R
